Exhibit 10.26

 

CERTIFICATE OF FORMATION

OF

ACAS BUSINESS LOAN LLC, 2005-1

 

This Certificate of Formation of ACAS Business Loan LLC, 2005-1 (the “Company”),
dated as of September 8, 2005, is being duly executed and filed by Michael T.
Mullins, as an authorized person to execute this Certificate under the Delaware
Limited Liability Company Act (6 Del. C. § 18-101, et seq.) (as amended from
time to time, the “Act”).

 

FIRST. The name of the limited liability company formed hereby is “ACAS Business
Loan LLC, 2005-1”.

 

SECOND. The address of the registered office of the Company in the State of
Delaware is c/o The Corporation Trust Company, Corporation Trust Center, 1209
Orange Street, Wilmington, Delaware 19801.

 

THIRD. The name and address of the registered agent for service of process on
the Company in the State of Delaware is The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation
in accordance with the Act as of the date first above written.

 

/s/    MICHAEL T. MULLINS         Michael T. Mullins